MEMORANDUM *
Jeffrey Scott Buathier was convicted of a methamphetamine violation and sentenced to 25 years to life under California’s three strikes law. The district court de*664nied his petition for habeas corpus in which he contended the sentence constituted cruel and unusual punishment in violation of the Eighth Amendment.
Buathier is not entitled to relief unless the California court violated clearly-established federal law. See Anti-Terrorism and Effective Death Penalty Act, 28 U.S.C. § 2254(d) (1996). Although the sentence is harsh, it is neither objectively unreasonable nor in violation of any clearly established Supreme Court precedent within the meaning of the habeas statute. See Lockyer v. Andrade, 588 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003). Because of Buathier’s long criminal history, including three prior residential burglaries, the sentence does not raise an inference of gross disproportionality. Compare Ramirez v. Castro, 365 F.3d 755, 768 (9th Cir.2004) with Rios v. Garcia, 390 F.3d 1082, 1086 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.